Case 1:19-cv-01835-DLC Document 64 Filed 03/18/20 Page 1 of 2
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street

 

 

 

 

 

New York, New YoptelQQQZ.
USDC SDNY

March 18, 21280
VIA ECF CUMENT
Honorable Robert W. Lehrburger ELECTRONICALLY FILED
United States Magistrate Judge DOC #:
United States Courthouse DATE FILED: 3/18/2220
500 Pearl Street : Bftoew

 

 

 

 

New York, NY 10007

Re: 9 American Immigration Council, et al. v. EOIR, DOJ, 19 Civ. 1835 (DLC) (RWL)
Dear Judge Lehrburger:

This office represents the government in this action brought under the Freedom of
Information Act (“FOIA”) in the above-referenced matter. On behalf of the parties, | write
respectfully to request that the Court adjourn the telephone conference, currently scheduled for
March 23, 2020 at 11:00 A.M., and the in-person settlement conference, currently scheduled for
April 7, 2020 at 9:30 A.M., for at least 30 days.! See ECF Nos. 62, 63. This is the parties’ first
request for an adjournment of the settlement conference.

Since the parties’ last joint letter motion (ECF No. 61), the plaintiffs sent their revised fee
demand on February 14, 2020. In the time since, the government has been evaluating the
settlement offer. The outbreak of coronavirus has considerably slowed response times from the
government agency and thus the parties believe that a settlement conference at this time would
be premature and an unnecessary expenditure of judicial and party resources.

We thank the Court for its consideration of this request.
Respectfully,

GEOFFREY S. BERMAN
United States Attorney

By: s/ Joshua E. Kahane
JOSHUA E. KAHANE
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, NY 10007

 

| The parties do not propose specific, alternative dates at this point, given the evolving coronavirus
pandemic. However, the parties warrant that they will work with Chambers, as they had done
previously, to set a mutually convenient date and time for the settlement conference to occur in
May 2020.
Case 1:19-cv-01835-DLC Document 64 Filed 03/18/20 Page 2 of 2

Tel: (212) 637-2699
joshua.kahane@usdoj.gov
cc: Counsel of record (via ECF)

Graded, Tle parties we directo
to 600 dinate with ple C ov SPT eon.

Dewty to pesetedv le,

so It

HON. ROBERT W. LEHRBURGER os
AUNITED STATES MAGISTRATE JUDGE
